Bloodworth, J.
1. At the September adjourned term, 1918, the accused filed a demand for trial, which was allowed by the court and entered on the minutes. At the June term, 1919, his counsel filed a motion in which he alleged the filing of the demand, and that he had been present in court and ready for trial at every term since the demand was allowed, and he prayed the court “for a direction of a verdict of not guilty.” Treating this as a motion *9for discharge under the demand, it was properly overruled. Neither the motion nor the evidence introduced on the trial thereof showed that at the term when the demand was allowed and at the next succeeding term there were jurors impaneled and qualified to try the accused. “Demand for trial is not cause for discharge, unless at the term when the demand was made and at the next succeeding term, there were juries impaneled and qualified to try -the prisoner. That there were such juries at both terms must appear to the Supreme Court affirmatively, in order for it to rev&rse a judgment of the superior court denying the discharge.” Roebuck v. State, 57 Ga. 154 (1-2). See also Penal Code (1910), § 983; Adams v. State, 65 Ga. 516, 517 (1) ; Hunley v. State, 105 Ga. 638 (31 S. E. 543).
2. Under the facts of this case and in view of the charge given, the court did not err in failing to charge on circumstantial evidence.
3. The 6th ground of the motion for a new trial alleges that the use of certain words by the court, in the presence of the jury, during the progress of the case was harmful error and prejudicial to the movant. No motion to declare, a mistrial was made on account of the alleged prejudicial remark. “Prejudicial remarks of the court in the presence and hearing of the jury are not ground for a new trial, unless a motion to declare a mistrial on that ground has been made and refused.” Harrison v. State, 20 Ga. App. 157 (6), 160 (6) (92 S.E. 970).
4. There is evidence to support the finding of the jury, which was approved by the trial judge, and the verdict will not be disturbed by this court.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.